                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

RICHARD FOSTER                                                                       PLAINTIFF
ADC #168964

V.                                    No. 4:17CV00748-JM-JTR

GARY ANDREWS, Lieutenant,
Faulkner County Jail Unit 1, et al.                                              DEFENDANTS



                                           JUDGMENT

       Consistent with the Order entered on this day, this case is dismissed. All relief sought is

denied, and the case is closed.

       Dated this 4th day of September, 2019.



                                                    ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
